UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
) CASENO. — 1:05 CR 596
UNITED STATES OF AMERICA, )
)
Plaintiff, ) JUDGE DONALD C. NUGENT
)
Vv. )
)
MARCUS HOPPER, ) MEMORANDUM OPINION
) AND ORDER
Defendant. )

This matter comes before the Court upon Defendant, Marcus Hopper’s pro se Motion to
Reduce Sentence Under Section 404 of the First Step Act of 2018. (ECF # 40). The Federal
Public Defender also filed a Motion to Reduce Sentence on Defendant’s behalf. (ECF # 42). The
goverment filed a Response in Opposition to the motion. (ECF #44). The Defendant did not file
areply. The matter is now ready for consideration.

In 2006, Mr. Hopper pled guilty to one count of possession with intent to distribute 50
grams or more of a substance containing cocaine-base (“crack”), and one count of possession
with intent to distribute a substance containing a detectable amount of cocaine hydrochloride.
(ECF #36, ¢ 2). As part of his plea agreement, Mr. Hopper admitted to possessing 312.3 grams of
crack, (ECF #36, § 5). He also acknowledged that he had previously been convicted of at least
two “felony drug offenses” within the meaning of Title 21, Sections 841(b)(1)(A) and 851, and
agreed that he would be subject to a mandatory minimum term of twenty years imprisonment.
(ECF #36, § 2). After all applicable enhancements and adjustments, his total offense level was 34

and his Criminal History Category was V, (ECF #42, p. 2). As a result, Mr. Hopper’s guideline

 

 
 

range was 235-293 months. (ECF #42, p. 2). The Court sentenced Mr. Hopper to 240 months,
followed by ten years of supervised release. (ECF #38).

On December 21, 2018, the First Step Act of 2018 (“First Step Act”) was signed into law.
Section 404(b) of the Act provides that a “court that imposed a sentence for a covered offense
may, on motion of the defendant, . . . impose a reduced sentence as if sections 2 and 3 of the Fair
Sentencing Act of 2010... were in effect at the time the covered offense was committed.”
Moreover, the Act defined “covered offense” as “a violation of a Federal criminal statute, the
statutory penalties for which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 .
_. that was committed before August 3, 2010.” Reductions are not mandatory, but are left to the
discretion of the sentencing judge. See Pub. L. No. 115-391, Title IV, § 404(c), Dec. 21, 2018;
see also United States v. Boose, 2019 U.S. App. LEXIS 35703, *4 (6" Cir. 2019).

Mr. Hopper argues that his statutory penalty would have been reduced if the Fair
Sentencing Act of 2010 were in effect at the time of his sentencing and that the First Step Act
demands a statutory focus rather than a focus on the defendant’s conduct. (ECF #42, p. 4). In
addition, Mr. Hopper introduces an unauthenticated supplemental report—not found anywhere in
the record—from the Lakewood Police Department, which appears to state that only 260.5 grams
of crack were seized on the date of Mr. Hopper’s arrest. (ECF #42, Exhibit A). In opposition, the
government argues that Mr. Hopper is not eligible for relief under the Act because the crack
weight for which he was held accountable at sentencing —312.3 grams—exceeds the current §
841(b)(1)(A)(iii) threshold of 280 grams. (ECF #44, p. 5). The government also contends that a
motion for reduced sentence under the First Step Act does not permit a defendant fo introduce

new evidence that contradicts the quantity of crack stipulated in his plea agreement. (ECF #44,

 
 

p.5). The Court agrees with the government.

As Mr. Hopper argues, § 404(b) of the First Step Act grants this Court discretion to
reduce his sentence because his offense is a “covered offense.” That is, Mr. Hopper violated an
applicable statute-—a statute for which the statutory penalties were modified by section 2 of the
Fair Sentencing Act of 2010—before August 3, 2010. See United States v. Wirsing, 943 F.3d
175, 185 (4th Cir. 2019) (“any inmate serving a sentence for pre-August 3, 2010 violations of 21
U.S.C. § 841(b)C1)(A)Gii) or (B)Gii)—both of which were modified by Section 2 of the Fair
Sentencing Act... is serving “a sentence for a covered offense” and may seek a sentence
reduction under the First Step Act.’””). However, § 404(b) also instructs this Court to impose a
reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 were in effect at the
time Mr. Hopper’s offense was committed. Section 2 of the Fair Sentencing Act of 2010
amended 21 U.S.C. §841(b)(1)(A)(iii) by increasing the crack weight eligible for a mandatory
minimum of ten years from “50 grams” to “280 grams.” Moreover, neither section 2 nor section
3 reduced the enhancement—of a twenty year prison term followed by ten years of supervised
release—for prior convictions of drug felonies.

Consequently, even if sections 2 and 3 of the Fair Sentencing Act of 2010 were in effect
in 2005 when Mr. Hopper committed his offense, he still would have been subject to a
mandatory minimum of 20 years. As Mr. Hopper concedes in his motion, he pled guilty to
possessing 312.3 grams, an amount well above the 280 gram threshold to trigger a mandatory
minimum of ten years. With his prior drug trafficking conviction, which Mr. Hopper agreed to in
his plea agreement, the ten year minimum prison term would have been enhanced to twenty years

and his supervised release would have been enhanced to ten years. Therefore, this Court declines

 

 
to exercise its discretion under the First Step Act because there is no basis for a reduction in his
term of incarceration and supervised release.

Mr. Hopper also argues an alleged change in “community standards” relating to his
offense shows that his current sentence is greater than necessary to satisfy the purposes of
sentencing. (ECF #42, p. 7). According to Mr. Hopper, his statutory sentencing range was
enhanced based on his prior history of “serious drug felonies,” and those prior offenses, if
considered today, no longer qualify as predicate offenses for this enhancement. (ECF #42, p. 7).
However, as the Sixth Circuit has stated,“‘the First Step Act is largely forward-looking and not
retroactive,’ ... ‘only certain statutory changes pertaining to threshold crack cocaine weights’
enacted as part of the FSA apply retroactively.” United States v. Boose, 2019 U.S. App. LEXIS
35703, *5 (6" Cir. 2019) (quoting United States v. Wiseman, 932 F.3d 411, 417 (6th Cir. 2019)).

Finally, even if the mandatory minimum had changed, the Court would have imposed the
same sentence based on admissions made in the plea agreement, as well as the nature of the
crime and Mr. Hopper’s prior criminal history.

For all of the reasons set forth above, the Motions to Reduce Sentence Under Section 404
of the First Step Act, filed pro se by Mr. Hopper and on Mr. Hopper’s behalf by the Federal

Public Defender, are DENIED. IT IS SO ORDERED.

| a @ A \ [-
Vand tA Wa 4
DWVaah & WA
DONALD C. NUGENT (
\ United States District Judge

 

 

/\ | f
te VN 2990
DATED: NWA Vy Lo Yi

 
